Citation Nr: 0316930	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  94-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for perianal disorder 
(diagnosed as perianal fistulas).

2.  Entitlement to service connection for disability 
manifested by chronic fever, night sweats, and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from November 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

This issue was remanded twice previously for further 
development.  The case was thereafter returned to the Board.  
The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) had additionally been part 
of the current appeal; however, entitlement to service 
connection for PTSD was granted by decision of the RO in 
March 2003; therefore, this issue is no longer on appeal.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for perianal disorder (diagnosed as 
perianal fistulas) and for disability manifested by chronic 
fever, night sweats, and headaches has been obtained by the 
RO.

2.  Any current perianal disorder (diagnosed as perianal 
fistulas) and any disability manifested by chronic fever, 
night sweats, and headaches has not been shown to be related 
to any in-service occurrence or event.  It is not at least as 
likely as not that any current perianal disorder (diagnosed 
as perianal fistulas) and any disability manifested by 
chronic fever, night sweats, and headaches is related to the 
veteran's service or to any in-service occurrence or event.  




CONCLUSIONS OF LAW

1.  Any current perianal disorder (diagnosed as perianal 
fistulas) was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.303, 3.304, 3.326 (2002).

2.  Any current disability manifested by chronic fever, night 
sweats, and headaches was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to service connection for perianal 
disorder (diagnosed as perianal fistulas) and for disability 
manifested by chronic fever, night sweats, and headaches.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to these issues.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard there has 
been notice as to information needed, treatment records have 
been obtained, a VA examination has been provided, and there 
have been rating decisions and a statement of the case sent 
to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in these claims.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claims.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A letter addressing the 
VCAA requirements was provided in May 2003 and the VCAA was 
additionally provided in the March 2003 SSOC.  The May 2003 
letter, the March 2003 SSOC, and other letters from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The evidence in this case shows that in service, there were 
no history, complaints, treatment, or diagnosis of a perianal 
disorder, perianal fistulas, chronic fever, night sweats, or 
headaches, including on entrance examination in October 1968 
and separation examination in March 1970.  On entrance 
examination, the veteran reported having jaundice in March 
1965, with no recurrence (infectious hepatitis) and no 
sequelae.  The veteran was seen on July 16, 1969 with 
complaints of diarrhea, stomach cramps, and vomiting for 
three days; his temperature was 100.6 degrees.  He was seen 
the next day with complaints of stomach cramps and diarrhea; 
his temperature was 101.4 degrees.  He was seen on July 21, 
1969 with stomach cramps and diarrhea for five days.  His 
temperature was 99.5 degrees.  He reported 15 bowel movements 
and five episodes of vomiting the previous day.  He was 
treated and was not seen subsequently.  On separation 
examination in March 1970, the veteran's temperature was 97.2 
degrees.

The veteran's claim for service connection for the 
disabilities at issue was received in August 1992.  VA and 
private treatment records received show the veteran was seen 
beginning in October 1987 for recurrent anal fistula, and 
surgery was ultimately required.  He additionally was seen in 
January 1989 for complaints to include a headache following a 
motor vehicle accident.  The diagnosis was cervical sprain 
and low back sprain.  In a January 1992 medical record, the 
examiner recommended that the veteran retire from heavy 
equipment employment due to the recurrences of perianal 
abscessus and fistulas.  In June 1992, the veteran was seen 
with complaints including fever, headaches, and heavy sweats 
for one to two weeks.  He reported hepatitis at age 13 and 
again later.  He reported IV drug use after service in 
Vietnam for one year.  He denied gay relations or recent IV 
drug use or blood transfusion.  The assessment was bronchitis 
and rule out hepatitis.  Three days later, the veteran had 
similar complaints and the assessment was probable alcoholic 
hepatitis.  

VA outpatient treatment records dated in July 1992 reveal 
that, the veteran was seen with complaints of six month 
history of night sweats and occipital headache.  The 
assessment was illness with night sweats and fever, symptoms 
improving.  In November 1992, the veteran was seen with 
complaints of night sweats and headaches at night.  He 
reported the symptoms began in approximately February 1992.  
The impression included recurrent headaches with sweats, 
question vascular in origin.  Subsequent medical records 
including disability evaluations in May 1998 continued to 
show treatment for these complaints.  

On a VA examination in April 2001, the veteran reported that 
in service he was a heavy equipment operator.  He did not 
report having any medical problems while in the military.  He 
had multiple medical problems since then.  He reported that 
in 1989, 1990, and 1991, he required surgery for perianal 
fistulas, which was confirmed by the claims file.  It was not 
documented that he had the problems prior to 1989.  He 
reported that he had been advised to not continue to work in 
the heavy equipment business, which he had been doing since 
his discharge from the military up until 1991.  He reported 
that since stopping working he had not had any problems with 
perianal fistulas.  He reported that intermittently he 
noticed blood in his stool about one a month or so and it was 
streaks in nature.  He additionally reported stool leakage on 
his underwear after having had the surgeries; however, he had 
not had frank incontinence.  

The veteran also reported that he had chronic headaches for 
the past 10 years, that occurred about once a day and lasted 
one hour to 24 hours.  They were located in the posterior 
aspect of the head as well as the left lateral orbital.  He 
reported occasional nausea but no vomiting.  He reported that 
he had been evaluated by multiple physicians and had not been 
told of any particular etiologies for his headache.  He also 
reported a history of hepatitis B exposure but had not had 
any evidence of chronic hepatitis by his report and by 
laboratory reports.  Following examination, the 
diagnoses/impressions were perianal fistulas: the veteran had 
a history of perianal fistulas, which had been well 
documented; however, these were all diagnosed many years 
after his service in the military.  They were unlikely to be 
related to his time in the military.  Currently he had not 
had any problems with this over the last 10 years after 
having stopped working in heavy equipment at the advice of a 
physician.  The diagnoses/impression also included headaches, 
the veteran had musculoskeletal headaches, which were 
bothersome to him.  These also began after his time in the 
military and were well controlled on aspirin.  

In this case the competent evidence does not show that any 
current perianal disorder (diagnosed as perianal fistulas) 
and any current disability manifested by chronic fever, night 
sweats, and headaches is related to the veteran's service.  
The evidence shows that the first treatment for the veteran's 
complaints was many years post service, for perianal disorder 
in 1987, and for headaches, fever, and night sweats in 1992, 
and no mention has been made of any relationship to service 
until the veteran's statements in support of the current 
claim.  Additionally, on the April 2001 VA examination, based 
on the veteran's reported history and review of the claims 
file, the examiner opined that perianal fistulas were 
diagnosed many years after service and were unlikely to be 
related to the veteran's service and that the currently 
complained of headaches also began after the veteran's 
service.  It is notable that at the examination where the 
veteran listed several complaints, fevers and night sweats 
were not mentioned.  The competent evidence shows that any 
current disability of headaches, chronic fevers, and night 
sweats additionally was not complained of or diagnosed until 
20 years post service.  The fever, along with diarrhea, 
stomach cramps, and vomiting the veteran was seen for in 
service was an acute episode as there was no subsequent 
complaint in service or on separation examination and no 
showing of any connection to any currently complained of and 
diagnosed disability.  

Finally, although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for perianal disorder (diagnosed as perianal 
fistulas) and for disability manifested by chronic fever, 
night sweats, and headaches.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for perianal disorder 
(diagnosed as perianal fistulas) and for disability 
manifested by chronic fever, night sweats, and headaches.  


ORDER

Entitlement to service connection for perianal disorder 
(diagnosed as perianal fistulas) is denied.

Entitlement to service connection for disability manifested 
by chronic fever, night sweats, and headaches is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

